Citation Nr: 1543626	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  08-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2. Whether new and material evidence has been received to reopen a claim for service connection for heart disease, to include as secondary to diabetes mellitus, type II and herbicide exposure.

3. Whether new and material evidence has been received to reopen a claim for service connection for vision loss, to include as secondary to diabetes mellitus, type II.

4. Whether new and material evidence has been received to reopen a claim for service connection for kidney disease, to include as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for diabetes mellitus, type II.

6. Entitlement to service connection for heart disease, to include as secondary to diabetes mellitus, type II and herbicide exposure.

7. Entitlement to service connection for vision loss, to include as secondary to diabetes mellitus, type II.

8. Entitlement to service connection for kidney disease, to include as secondary to diabetes mellitus, type II.

9. Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

10. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

11. Entitlement to an increased rating for right shoulder strain, currently rated 20 percent disabling. 

12. Entitlement to an increased rating for L4 radiculopathy of the left lower extremity peripheral neuropathy currently, rated 10 percent disabling.

13. Entitlement to an increased rating for chronic lumbar strain with degenerative disc disease L4-5, L5-S1 rated 20 percent disabling prior to May 24, 2010 and 40 percent disabling thereafter. 

14. Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2010 rating decisions from Department of Veterans Affairs (VA) Regional Offices (RO) in Anchorage, Alaska and St. Petersburg, Florida, respectively. 

A hearing was held in June 2015 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a vision disorder and kidney disorder, both claimed as secondary to diabetes mellitus, type II, and issues of entitlement to increased ratings for right shoulder strain and L4 radiculopathy of the left lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. During his June 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeals seeking increased ratings for chronic lumbar strain with degenerative disc disease and degenerative joint disease of the right knee be withdrawn.

2. In May 2003, the RO denied service connection for diabetes mellitus, type II, a heart condition, a vision disability, and kidney disease; the Veteran did not submit a timely substantive appeal and the decision became final.

3. Subsequent to the May 2003 rating decision, the Veteran submitted new and material evidence in support of his claims for service connection for diabetes mellitus, type II, a heart condition, a vision disability, and kidney disease.

4. The Veteran's diabetes mellitus, type II is presumed to be due to exposure to herbicides during service.

5. The Veteran's heart disease, coronary artery disease, is presumed to be due to exposure to herbicides during service.

6. The Veteran's right lower extremity peripheral neuropathy is due to his diabetes mellitus, type II.

7. The Veteran's erectile dysfunction is due to his diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for an increased rating for chronic lumbar strain with degenerative disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the appeal for an increased rating for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The May 2003 rating decision that denied service connection for diabetes mellitus, type II, a heart condition, a vision disability, and kidney disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

4. New and material evidence pertaining to the claims for service connection for diabetes mellitus, type II, a heart condition, a vision disability, and kidney disease has been received since the May 2003 rating decision, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. The criteria for service connection for diabetes mellitus, type II as a result of herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a), 3.309(e) (2014).

6. The criteria for service connection for heart disease as a result of herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a), 3.309(e) (2014).

7. The criteria for service connection for right lower extremity peripheral neuropathy as secondary to diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a), 3.309(e) (2014).

8. The criteria for service connection for erectile dysfunction as secondary to diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a), 3.309(e) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, during his June 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested in writing and verbally that his appeals seeking increased ratings for chronic lumbar strain with degenerative disc disease and degenerative joint disease of the right knee be withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeals and the appeals for increased ratings for chronic lumbar strain with degenerative disc disease and degenerative joint disease of the right knee are dismissed.

II. Duties to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

III. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a May 2003 rating decision, the RO denied service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure; a heart condition, to include as secondary to herbicide exposure; a vision disability, to include as secondary to diabetes mellitus, type II; and kidney disease, to include as secondary to diabetes mellitus, type II.  At the time of that rating decision, the evidence included personal statements, medical records, and some personnel records.  Subsequent to that decision, the Veteran submitted additional treatment records, written statements, personnel records, and buddy statements.  Further, during the hearing before the Board, the Veteran's wife testified that during his period of service while stationed overseas, she called him to report an injury to their child.  The operator told her that she was being connected to Saigon.  Based on the newly submitted evidence, which supports the Veteran's assertion that he was in Vietnam and exposed to herbicides, the Board finds that the evidence is both new and material to the Veteran's claims and that his claims for service connection for diabetes mellitus, type II, a heart disorder, a vision disorder, and kidney disease must be reopened for consideration on the merits.

As discussed below, service connection for diabetes mellitus, type II and a heart disorder (CAD) has been granted herein.  The claims for service connection for a vision disorder and kidney disease, both claimed as secondary to diabetes mellitus, type II, are remanded for additional development.

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of the presumption are specified by statute and regulation and include diabetes mellitus, type II and ischemic heart disease, to include CAD.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Important in this case is the issue of herbicide exposure and whether the Veteran served in the Republic of Vietnam or another area, such as Thailand or the Korean Demilitarized Zone, where herbicides were used.  Unfortunately, the Veteran's personnel records are not available.  See August 2013 National Personnel Records Center (NPRC) response.  

The Board has reviewed the evidence, including statements from the Veteran, which indicate that he was in-country in Vietnam from 1966-1968.  See February 2002 Informal Claim.  In March 2003 correspondence, the Veteran indicated that he served and was injured in Thailand and served in Vietnam with the Ground Engineering Installation Agency (GEEIA) as a crypto-installation team chief providing communication support.  He stated that he spent approximately 12 months from June 1966 to March 1968 in Vietnam, primarily in the Saigon area with trips to outlying areas.  He also reported that his DD 214 would show service in Vietnam and indicated that his service medals supported his assertion of service in the Republic of Vietnam.  See Correspondence dated July 2003, Notice of Disagreement (NOD).  He indicated that his pay records show he had a special clothing allotment for service in Vietnam.  Id.  He said his travel to Vietnam was usually on short notice and that orders were not issued.  Id.  He reported that towards the end of his tour he received blanket orders for travel.  He also received meal cards for meals while he was bunking with communications groups in-country.  Id.  

In a November 2003 NOD, the Veteran indicated that while performing duties in Vietnam, he was located in areas where Agent Orange was sprayed.  He further indicated that as proof of in-country service, he did not pay tax on his reenlistment bonus in August 1967.  He explained that income tax was waived if he was in Vietnam or traveled to Vietnam during the 30 day period following enlistment.  Id.  In support of his assertion he submitted forms from Defense Finance and Accounting Services (DFAS).  He reported that he was allotted a special clothing allowance that was given to personnel with service in Vietnam.  Id.  He submitted a service personnel record indicating the allotment.

In a January 2005 statement, the Veteran indicated that he had a special security clearance, noted as R30670 with the "R" designating the level of clearance.  He stated that the mission of GEEIA squadron was to provide electronic equipment installations.  His branch's specific mission was to install classified cryptography and related equipment worldwide.  He said his personnel records would show orders to Korea, Okinawa, and Japan but would not show orders for the security service support in Vietnam, Korea, Taiwan, and some trips to Okinawa because the trips were in direct support for a classified airplane.  No documentation existed outside of classified channels.  He stated that all temporary duty orders in support of that plane were classified blanket orders.

The Veteran's DD Form 214 for the period of service from August 1963 to August 1967 shows he was stationed in Tachikawa, Japan.  His Military Occupational Specialty (MOS) was "ElecComm&CryptSys" and his last duty assignment at that time was with the 2875 GEEIA Squadron.  The document shows he had a Top Secret security clearance.  The DD Form 214 for his period of service from August 1967 to August 1971 shows that at entrance to this period of service, he was still stationed in Japan and had an MOS of "Elect Comm&Crypto Sys Tech T30670".  The document shows the Veteran had a secondary Air Force Specialty Code of "Elect Comm & Crypto Sys Tech R30670."  Another personnel record shows that the Veteran was provided a combat zone tax exemption in August.  However, the year is not clearly indicated.  

Service treatment records show he was treated in Japan, Thailand, and Korea from 1966 to 1967.  

During his hearing before the Board, the Veteran reiterated his arguments as presented in his written statements.  Further, his wife testified that on one occasion, she had to contact the Veteran to inform him about an injury to their son.  She testified that the operator said her telephone call was being transferred to Saigon.

The Board has considered all of the evidence and finds that based on the facts and circumstances of the Veteran's service, that he likely set foot in the Republic of Vietnam.  In addition to the Veteran's wife's testimony that a telephone call to him was routed to Saigon, the Board observes that he was treated in Japan, Thailand, and Korea; therefore, it is reasonable to assume that he also set foot in Vietnam.  The Veteran stated and his DD Form 214 indicates that he had a MOS that required a Top Secret clearance.  He was involved with communications and cryptography, and assigned to an engineering unit in charge of ground electronics installation.  No personnel records are available for the period of service in question.  However, based on the facts found, the Board finds it reasonable that he likely set foot in Vietnam in the course of his official duties.  Accordingly, it is presumed that he was exposed to herbicides during his period of service.

Regarding his diabetes mellitus, type II and coronary artery disease, these disabilities are subject to the presumptive provisions under 38 C.F.R. §§ 3.307 and 3.309.  Accordingly, the claims for service connection for diabetes mellitus, type II and coronary artery disease, claimed as a heart condition, both as secondary to herbicide exposure are granted.

Regarding the claims for service connection for erectile dysfunction and right lower extremity peripheral neuropathy, both claimed as secondary to diabetes mellitus, type II, the Board finds that service connection is warranted for both disabilities.  Treatment records indicate that both conditions are causally related to diabetes mellitus, type II.  See Treatment Record, Sportsmed, dated October 2010; VA Examination, dated May 2010.  Accordingly, the claims for service connection for erectile dysfunction and right lower extremity peripheral neuropathy, both as secondary to diabetes mellitus, type II, are granted.

The preponderance of the evidence being in support of the Veteran's claims, the claims for service connection for diabetes mellitus, type II, a heart condition, right lower extremity peripheral neuropathy, and erectile dysfunction are granted.



ORDER

The claim for entitlement to an increased rating for chronic lumbar strain with degenerative disc disease L4-5, L5-S1 is dismissed. 

The claim for entitlement to an increased rating for degenerative joint disease of the right knee is dismissed.

New and material evidence has been received and the claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure is reopened.

New and material evidence has been received and the claim for service connection for heart disease, to include as due to diabetes mellitus, type II and herbicide exposure is reopened.

New and material evidence has been received and the claim for service connection for vision loss, to include as secondary to diabetes mellitus, type II is reopened.

New and material evidence has been received and the claim for service connection for kidney disease, to include as secondary to diabetes mellitus, type II is reopened.

Service connection for diabetes mellitus, type II is granted.

Service connection for heart disease is granted.

Service connection for right lower extremity peripheral neuropathy is granted.

Service connection for erectile dysfunction is granted.






REMAND

Reasons for Remand: To schedule VA examinations.

As discussed above, service connection for diabetes mellitus, type II has been granted herein.  The Veteran also seeks service connection for a vision disorder and kidney disease claimed as secondary to his diabetes mellitus, type II.  Since the Veteran's last VA examination for diabetes mellitus, type II was conducted in April 2003, and last vision examination was conducted in February 2004, the Board finds that a remand is necessary to determine whether the Veteran's claimed vision disability and kidney disease are due to or have been aggravated by his diabetes mellitus, type II.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran seeks increased ratings for his right shoulder strain and L4 radiculopathy of the left lower extremity peripheral neuropathy.  During his June 2015 hearing before the Board, the Veteran testified that both of his disabilities had worsened since his previous VA examination.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that service-connected disabilities have worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected right shoulder strain and L4 radiculopathy of the left lower extremity peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and identified private treatment records, if any, and associate the records with the electronic claims file.

2. Then schedule the Veteran for a VA eye examination to determine the etiology of any vision disorder.  The electronic claims file on Virtual VA and VBMS and a copy of this remand must be provided to the examiner.  The examiner must indicate review of these items in the examination report.  All necessary testing must be conducted.

For any vision disorder found, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to service or was caused or has been aggravated by his service-connected diabetes mellitus, type II.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Then schedule the Veteran for a VA examination to determine the etiology of any kidney disease.  The electronic claims file on Virtual VA and VBMS and a copy of this remand must be provided to the examiner.  The examiner must indicate review of these items in the examination report.  All necessary testing must be conducted.

For any kidney disorder found, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the condition is related to service or was caused or has been aggravated by his service-connected diabetes mellitus, type II.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. Schedule the Veteran for a VA examination to determine the severity of his service-connected right shoulder strain.  The electronic claims file on Virtual VA and VBMS and a copy of this remand must be provided to the examiner.  The examiner must indicate review of these items in the examination report.

The examiner should identify all present manifestations of the service-connected disability.  Complete range of motion studies must be provided with discussion as to any additional limitation of motion due to pain, weakness, fatigability, and incoordination or pain on movement of a joint, including use during flare-ups.

The examiner should also comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.  

5. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected L4 radiculopathy of the left lower extremity peripheral neuropathy.  The electronic claims file on Virtual VA and VBMS and a copy of this remand must be provided to the examiner.  The examiner must indicate review of these items in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to identify all nerve(s) affected and describe the degree of paralysis as mild, moderate, or severe.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


